NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       OCT 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

QIAN XIAO; et al.,                              No.    19-70395

                Petitioners,                    Agency Nos.       A208-821-610
                                                                  A208-821-611
 v.                                                               A208-821-612

WILLIAM P. BARR, Attorney General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 20, 2020**
                               Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Qian Xiao, a native and citizen of the People’s Republic of China, petitions

for review of the order of the Board of Immigration Appeals (BIA) that denied her

application for asylum and withholding of removal. The claims of Xiao’s spouse,

Hui Gao, and child, Yuze Gao, are derivative of her application.           We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s factual findings,

including adverse credibility determinations, for substantial evidence. Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition.

      An adverse credibility determination may be based on inconsistencies or

inaccuracies in an applicant’s testimony, considered in light of the total

circumstances. Ren v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011). “Major

inconsistencies on issues material to the alien’s claim of persecution constitute

substantial evidence supporting an adverse credibility determination.”       Rizk v.

Holder, 629 F.3d 1083, 1088 (9th Cir. 2011).

      Substantial evidence supports the determination that Xiao was not credible.

On her application for asylum, Xiao identified September 23, 2011, as the date of

her abortion. She later corrected this date to September 2, 2009, in a supplementary

statement. This inconsistency of more than two years is too significant to qualify as

a minute disparity, cf. Singh v. Gonzales, 403 F.3d 1081, 1090–91 (9th Cir. 2005),

or an innocent mistake, cf. Ren, 648 F.3d at 1087. Further, Xiao’s inconsistency

concerns her abortion, which is the only instance of persecution she alleges and,

thus, goes to the heart of her asylum claim. See Rizk, 629 F.3d at 1087–88. Xiao’s

explanation is that she misremembered and lacked documents to confirm the date.

Even were we to find her explanation plausible, the record does not compel the

conclusion that the IJ erred in choosing not to believe her, given the size of the



                                         2
inconsistency and its importance to her claim. See Zamanov v. Holder, 649 F.3d

969, 974 (9th Cir. 2011).

      “We must uphold an adverse credibility determination ‘so long as even one

basis is supported by substantial evidence.’” Lizhi Qiu v. Barr, 944 F.3d 837, 842

(9th Cir. 2019) (quoting Rizk, 629 F.3d at 1088). Xiao’s inconsistent account

provides substantial evidence to uphold the adverse credibility determination. Thus,

her asylum claim fails. Because Xiao’s eligibility for withholding of removal relies

on her asylum claim, her application for withholding of removal also fails.

      The petition for review is DENIED.




                                         3